DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is in response to amendment filed 4/15/2021. As directed by amendment: Claims 11-20 are currently pending, Claims 1-10 were previously canceled, Claims 11-17 and 19 are amended, no further claims are canceled, no claims are withdrawn, and no claims have been added. 
Applicant’s amendments to the specification, drawings, and claims have overcome each and every objection to the specification, drawings, and claims previously set forth in Non-Final Office Action mailed 1/29/21.
Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in Non-Final Office Action mailed 1/29/21.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 4/15/21, with respect to the rejection(s) of claim(s) 11-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references of Butler et al. (US 2015/0238699) in view of Horstman et al. (US 5,851,079).
Claim Objections
Claims 12-16 and 18 are objected to because of the following informalities:  
Claim 12, line 4 recites “with distally directed ledges” the examiner suggests the amendment of “with distally directed ledges of the plurality of ledges” because currently it is unclear if the “distally directed ledges” are some of the plurality of ledges from claim 11 or different ledges entirely.
Claim 13, line 2 recites “the distally directed ledges” the examiner suggests the amendment of “the distally directed ledges of the plurality of ledges” because currently it is unclear if “the distally directed ledges” are some of the plurality of ledges from claim 11 or different ledges entirely.
Claim 14, line 2 recites “the distally directed” the examiner suggests the amendment of “the distally directed ledges of the plurality of ledges” because currently it appears that the applicant mistakenly struck through the word “ledges”. It is also unclear if the “distally directed ledges” are some of the plurality of ledges from claim 11 or different ledges entirely.
For the purpose of examination Claim 14 , line 2 will be interpreted as “the distally directed ledges of the plurality of ledges”.
Claim 15, line 2 recites “with inclined ledges” the examiner suggests the amendment of “with inclined ledges of the plurality of ledges” because currently it is unclear if the “inclined ledges” are some of the plurality of ledges from claim 11 or different ledges entirely.
Claim 15, line 3 recites “inclined ledges” the examiner suggests the amendment of “inclined ledges of the plurality of ledges
Claim 16, line 2 recites “the distally directed ledges” the examiner suggests the amendment of “the distally directed ledges of the plurality of ledges” because currently it is unclear if the “distally directed ledges” are some of the plurality of ledges from claim 11 or different ledges entirely.
Claim 16, lines 2-3 recites “the inclined ledges” the examiner suggests the amendment of “the inclined ledges of the plurality of ledges” because currently it is unclear if the “inclined ledges” are some of the plurality of ledges from claim 11 or different ledges entirely.
Claim 18, line 3 recites “ledges” the examiner suggests the amendment of “ledges of the plurality of ledges” because currently it is unclear if the “ledges” are some of the plurality of ledges from claim 11 or different ledges entirely.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (U.S. 2015/0238699; hereinafter “Butler”) in view of Horstman et al. (U.S. 5,851,079; hereinafter “Horstman”).
With regards to claim 11, Butler discloses a medicament delivery device (Fig. 1, #1) comprising:
a housing (Fig. 1, #13), and 

	a plunger rod (Fig. 1, #12) arranged to act on a stopper (Fig. 1, #10) of a medicament container (Fig. 1, #4);
	an actuator (Fig. 6, #16) arranged slidable and connected (See [0102] "engage directly")  to the plunger rod (Fig. 1, #12) for acting on the stopper (Fig. 1, #10) when said actuator (Fig. 6, #16) is operated by displacing it in a longitudinal direction (See [0103] "a distal movement") of the actuation mechanism (Fig. 2, #3), where the actuator (Fig. 6, #16) comprises an outside surface defined by a plurality of ledges (See Fig. A and Fig. 6, #24, #25, #26); and 
	an activator (Fig. 2, #38) rotatable ([0103] “a rotational movement of cylinder 38”) arranged for activating said actuation mechanism and for setting a dose (See [0101] “dose setting”);
	wherein the activator comprises a generally tubular activator sleeve (See Fig. 2, #38 and [0101] “cylinder 38” which supports the shape of a generally tubular activator sleeve),
	wherein the activator sleeve (Fig. 2, #38) is arranged coaxial and outside of the actuator (Fig. 6, #16) (Fig. 2 shows the activator sleeve #38 arranged coaxial and outside of the actuator #16 as the activator sleeve #38 is placed over the actuator #16), where the activator sleeve comprises an inner surface having radially inward directed protrusions (Fig. 2, #39) (See [0097] “the peg 39 which extends inwardly in the radial direction”) having side surfaces of different inclinations that contact and follow the plurality of ledges (See Fig A below and Fig. 6, # 24, #25, #26) (The peg 
wherein a first audio generating mechanism comprising audio generating elements (Fig. 6, #26 and see [0120] “the surface of the bottom 26 of the helical groove 21 is ribbed”) and said protrusions (Fig. 2, #39) on the inner surface of the activator sleeve (Fig. 2, #38) (See [0094] “said cylinder 38 may comprise the second feedback element 30 which may be configured as a peg 39 that extends inwardly in the radial direction as shown in Fig. 2”),
where the protrusions (Fig. 2, #39) flex radially outward when cooperating with said audio generating elements (Fig. 6, #26) and then flexes back inward for generating an audible signal after said operation for delivering a dose (See [0114] “interaction of the peg 39 and the ribbed surface of the first sidewall 24” in the embodiment shown in Fig. 6 the ribbed wall is the bottom #26 rather than the sidewall 24 see [0120]. Therefore the interaction between the peg and the ribbed surface would generate an audible signal, see [0114] “provide audible feedback” and see [0121] “a single rib to signal the end of the dose setting or dose dispensing operation could be provided at one end of the helical groove 21 on at least one of its surfaces. Further, a double rib to indicate that a complete dose has been set or dispensed could be provided at one end of the helical groove 21. This would alert the 

    PNG
    media_image1.png
    429
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    965
    media_image2.png
    Greyscale

Although Butler discloses a protrusion, Butler fails to disclose more than one protrusion. However, Butler's medicament delivery device contains multiple grooves in which a protrusion would engage with as the dose delivery operation occurs (See Figs. 4 and 5) thus suggesting that multiple protrusions could be present, and that the medicament device could function with multiple protrusions.
Horstman teaches that it is common to have multiple protrusions (See Col. 6, line 31 "Preferably, actuator 50 has at least two resilient arms 58" and Fig. 4) along an activator sleeve    (See Fig. 4, #50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Butler based on the teaching of Horstman to include more than one protrusion since the mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B). One of ordinary skill in the art would have been motivated to make this modification, because Horstman teaches that it is preferable to have at least two protrusions (See Col. 6, line 31 of Horstman).
The medicament delivery device of Butler modified in view of the teachings of Horstman will hereinafter be referred to as the medicament delivery device of Butler and Horstman.
With regards to claim 12, the medicament delivery device of Butler and Horstman teaches the claimed invention of claim 11, and Butler further teaches that the first audio generating mechanism comprises surface areas (See [0120] “the surface of the bottom 26 of the helical groove 21 is ribbed”) on which said protrusions (Fig. 2, #39) slide during rotation (See [0103] “a distal movement of the dose member 16 may be transferred into a rotational movement of cylinder 38... as the peg 30 slides along the helical groove 21" the prior art has a typographical error with regards to the reference numeral for peg 39 in this passage) of  said activator sleeve (Fig. 2, #38), which surfaces areas (See [0120] “the surface of the bottom 26 of the helical groove 21 is ribbed”) are arranged with distally directed ledges of the plurality of ledges (See Fig. C below) causing sudden impact of said protrusions (Fig. 2, #39).

    PNG
    media_image3.png
    482
    694
    media_image3.png
    Greyscale

With regards to claim 13, the medicament delivery device of Butler and Horstman teaches the claimed invention of claim 12, and Butler further teaches that the surface areas ([0120] “the surface of the bottom 26 of the helical groove 21 is ribbed”) are slanted (See Fig. 6 for the slant of the ribs along the bottom surface #26) and terminate in the distally directed ledges of the plurality of ledges (See Fig. C above).
Claims 14 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler and Horstman as applied to claim 13 above, and further in view of MacDonald et al. (U.S. 2012/0283652; MacDonald herein).
With regards to claim 14, the medicament delivery device of Butler and Horstman teaches the claimed invention of claim 13, and Butler further teaches that during the dose setting operation the dose member 16 is enabled to move in the proximal direction (the proximal direction within the current application is the same as the distal direction within the prior art and vice versa) while during the dose dispensing operation the dose member 16 is enabled to move in distal direction (See [0092]). The movement of dose member 16 affects the movement of the cylinder 38 as the peg 39 slides along the helical groove (See [0103] notice in this paragraph there is a typographical error as the prior art wrote peg #30 when it should be really peg #39). The peg 39 would then engage with the ribbed surface of the bottom 26 which is within the helical groove 21 as shown in Figures 6-7. Although Butler discloses that during the dose dispensing operation the dose member 16 is enabled to move in the distal direction but not the proximal direction, Butler fails to disclose that the distally directed ledges of the plurality of ledges (See Fig. C above) also function as locking elements as to lock said actuator (Fig. 6, #16) after operation for delivering a dose medicament.
However, MacDonald teaches distally directed ledges of a plurality of ledges (Fig. 2c, #19) that also function as locking elements so as to lock (See [0117] "prevented") an actuator (Fig. 1A, #23), after operation for delivering a dose medicament (See [0117] "an audible and/or tactile feedback may be given to indicate that the dose has been dispensed. Axial displacement of the piston rod assembly 32 within the delivery section 18A back towards the axial starting position may be prevented by mechanical interaction of the blocking means 19.")
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to understand that the distally directed ledges of the plurality of ledges of Butler and Horstman according to the teaching of MacDonald would also function as locking elements so as to lock the actuator after operation for delivering a dose medicament. One of ordinary skill in the art would have been able to understand this teaching, because the distally 
 The medicament delivery device of Butler, and Horstman modified in view of the
teaching of MacDonald will hereinafter be referred to as the medicament delivery device of Butler, Horstman, and MacDonald.
With regards to claim 15, the medicament delivery device of Butler, Horstman, and MacDonald teaches the claimed invention of claim 14, and Butler further teaches that the actuator (Fig. 6, #16) is arranged with inclined ledges of the plurality of ledges (See Fig. C above) cooperating with said protrusions (Fig. 2, #39), which inclined ledges of the plurality of ledges (See Fig. C above) are arranged inclined in relation to a longitudinal axis (See Fig. 6 and the incline of the ribbed bottom surface #26).
With regards to claim 16, the medicament delivery device of Butler, Horstman, and MacDonald teaches the claimed invention of claim 15, and Butler further teaches the distally directed ledges of the plurality of ledges (See Fig. C above) are interconnected with the inclined ledges (See Fig. C above) such that turning of said activator sleeve (Fig. 2, #38) moves said protrusions (Fig. 2, #39) from a locking position (Fig. 2, #32) to a release position (Fig. 2, #31) of said actuator (Fig. 6, #16)
Claims 17 -19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler and Horstman as applied to claim 11 above, and further in view of May et al. (W.O. 2011/039233; hereinafter “May”). The foreign reference of May has been provided by Applicant within IDS dated 12/21/18.
With regards to claim 17, Butler and Horstman teach the claimed invention of claim 11, and Butler further teaches a toggle sleeve (Fig. 2, #36) operably arranged between said actuator 

    PNG
    media_image4.png
    336
    533
    media_image4.png
    Greyscale

Butler fails to disclose the driver being non-rotatably connected to said plunger rod, which driver is arranged with protrusions on its outer surface, that said toggle sleeve is arranged with surfaces inclined in relation to a longitudinal axis, causing a rotation of said driver and said plunger rod when said actuator and said toggle sleeve are moved in the proximal direction, further comprising a second audio generating mechanism comprising audio generating elements arranged between said driver and a component fixed in relation to said housing.
However, May teaches a driver (Fig. 3, #61) non-rotatably connected to a plunger rod (See page 38 “the feedback element 61 is coupled to the drive member 1" and "the drive member 
and said plunger rod (See page 38, lines 26 - 30 “the feedback element 61 is coupled to the drive member 1 such that only a limited relative rotational movement is allowed” and page 1, line 26 - 27 "the piston rod may be configured for carrying out a combined axial and rotational movement") when an actuator (See abstract “actuating member” and page 40, line 29 - 30 "the dose member 46 serves as an actuating member for exerting a load onto the drive member, causing a rotational movement of the drive member 1”) and said toggle sleeve (Fig. 1, #1) are moved in the proximal direction (in this case the prior art's distal direction is the same as the applicant's proximal direction), further comprising a second audio generating mechanism (Fig. 4a, #61 and #34) comprising audio generating elements (Fig. 2, #349, Fig. 3 #62, #64, #65, and see page 39, lines 5 - 7) arranged between said driver (Fig. 4a, #61) and a component (Fig. 4a, #34) fixed (See page 48, lines 7 - 8 “ramp ring 34 is fixed to the housing 42”) in relation to said housing (Fig. 4a, #42).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medicament delivery device of Butler and Horstman with a driver non-rotatably connected to said plunger rod, which driver is arranged with protrusions on its outer surface, that said toggle sleeve is arranged with surfaces inclined in relation to the longitudinal direction, causing a rotation of said driver and said plunger rod when said actuator and said toggle sleeve are moved in the proximal direction, further comprising a second audio generating mechanism comprising audio generating elements arranged between 
The medicament delivery device of Butler and Horstman modified in view of the teachings of May will hereinafter be referred to as the medicament delivery device of Butler, Horstman, and May.
With regards to claim 18, the medicament delivery device of Butler, Horstman, and May teaches the claimed invention of claim 17, and the combination of claim 17 above, further teaches that the second audio generating elements (Fig. 2, #349, Fig. 3, #62, #64, #65 and see page 39, lines 5 – 7 of May) comprises slanting surfaces (Fig. 3, #64) ending in ledges of the plurality of ledges (Fig. 3, #65) causing sudden impact of said driver (Fig. 4a, #61) (The combination of claim 17 to create the medicament delivery device of Butler, Horstman, and May would have been made with the second audio generating elements comprising slanting surfaces ending in ledges causing sudden impact of said driver as taught by May. Therefore, no further modification is necessary since the combination of the rejection of claim 17 would have created a medicament delivery device with the claimed structure of claim 18.
With regards to claim 19, the medicament delivery device of Butler, Horstman, and May teaches the claimed invention of claim 18, and the combination of claim 17 further teaches that the driver (Fig. 3, #61) is arranged with slanting surfaces (Fig. 3, #64) on a proximal end surface (Fig. 3, #66 the distal side of the prior art is the proximal side within the current application) and that the fixed component (Fig. 2, #34) is arranged with mating slanting surfaces .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, Horstman, and May as applied to claim 19 above, and further in view of Giambattista et al. (U.S. 2012/0123350; Giambattista herein).
With regards to claim 20, the medicament delivery device of Butler, Horstman, and May teaches the claimed invention of claim 19, but none teach that the fixed component is a wall of said housing.
However, Giambattista teaches that a fixed component (Fig. 5, #200 and see [0062]) is a wall of a housing (Fig. 5, #10).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medicament delivery device of Butler, Horstman, and May with the teaching of Giambattista such that the fixed component is a wall of a housing. One of ordinary skill in the art would have been motivated to make this modification, in order to give an audible signal to the patient indicating that the delivery of the injection has been completed and that the device can be safely removed from the injection site (See [0062] of Giambattista).
Conclusion 
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783